department of the treasury internal_revenue_service washington d c uniform issue list aug se t er path tax exempt and sovernment entities division legend taxpayer p institution x institution y ira m entity f entity g company h advisor j account n amount a date dear this is in response to your request dated date as supplemented by correspondence dated may and date in which your authorized representative on your behalf requests a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer p was the owner of ira m which was maintained for him by institution x on or about date taxpayer p having learned about an opportunity to invest in entity f from advisor j directed institution x to invest a portion of ira m in entity f institution x informed taxpayer that it could not continue to serve as the custodian of ira m if this investment was made advisor j then advised taxpayer p that company h which was handling the paperwork for entity f could arrange for ira m to invest in entity f using institution y taxpayer p with guidance from company h then completed the paperwork for the investment indicating that the investment was being made by an ira after the paperwork was accepted taxpayer p intended to roll over amount a from ira m to an ira that he believed was being set up by institution y to page of accomplish this taxpayer p directed institution x to wire amount a to account n at institution y the number of which account was provided to taxpayer p by entity f however account n was not an ira account a fact that taxpayer p became aware of only after the end of the 60-day period for completing a rollover prescribed by sec_408 of the code taxpayer p asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to errors committed by a entity f company h and institution y based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page of sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in _ determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer p is consistent with his assertion that his failure to roll over the distribution within the 60-day rollover period prescribed by sec_408 of the code was a result of errors committed by entity f company h and institution y therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira m taxpayer p is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling is based on the assumption that ira m met the requirements of code sec_408 at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact ' page of id se t ep ra t4 at - please address all correspondence to sincerely yours md m2 ced tah ho donzell h employee_plans technical group littlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose
